
	

113 HR 1257 IH: Preventing Diabetes in Medicare Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1257
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Ms. DeGette (for
			 herself and Mr. Whitfield) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to reduce
		  the occurrence of diabetes in Medicare beneficiaries by extending coverage
		  under Medicare for medical nutrition therapy services to such beneficiaries
		  with pre-diabetes or with risk factors for developing type 2
		  diabetes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Diabetes in Medicare Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)According to the
			 Centers for Disease Control and Prevention, there are 79,000,000 adults with
			 pre-diabetes in America. The Centers estimates that 50 percent of adults who
			 are 65 years of age or older have pre-diabetes. More than 90 percent of adults
			 with pre-diabetes are unaware they have it.
			(2)For a significant
			 number of people with pre-diabetes, early intervention can reverse elevated
			 blood glucose levels to normal range and prevent diabetes and its complications
			 completely or can significantly delay its onset. According to the Institute for
			 Alternative Futures, if 50 percent of adults with pre-diabetes were able to
			 successfully make lifestyle changes proven to prevent or delay diabetes, then
			 by 2025 approximately 4,700,000 new cases of diabetes could be prevented at a
			 cost savings of $300 billion.
			(3)Nearly 1-in-5
			 hospitalizations in 2008 were related to diabetes according to the Agency for
			 Healthcare Research and Quality.
			(4)Preventing
			 diabetes and its complications can save money and lives. The average annual
			 cost to treat someone with diabetes is $11,744, compared to $2,935 for someone
			 who does not have diabetes. One out of every three Medicare dollars is spent on
			 diabetes.
			(5)Diabetes is unique
			 because its complications and their associated health care costs are often
			 preventable with currently available medical treatment and lifestyle
			 changes.
			(6)In 2002, the
			 Diabetes Prevention Program study conducted by the National Institutes of
			 Health found that participants (all of whom were at increased risk of
			 developing type 2 diabetes) who made lifestyle changes reduced their risk of
			 developing type 2 diabetes by 58 percent and that participants who are 60 years
			 of age or older reduced their risk of developing diabetes by 71 percent.
			(7)The Agency for
			 Healthcare Research and Quality has demonstrated that $2,500,000,000 in
			 hospitalization costs related to the treatment of diabetes or complications
			 resulting from diabetes could be saved by providing seniors with appropriate
			 primary care to prevent the onset of diabetes.
			(8)The Medicare
			 program currently provides coverage for screening and identifying beneficiaries
			 with pre-diabetes but does not provide adequate services to such beneficiaries
			 to help them prevent or delay the onset of diabetes.
			3.Medicare coverage
			 of medical nutrition therapy services for people with pre-diabetes and risk
			 factors for developing type 2 diabetes
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(2)(V), by striking with diabetes or a renal disease and
			 inserting with diabetes, pre-diabetes (as defined in subsection
			 (yy)(4)), or a renal disease, or an individual at risk for diabetes (as defined
			 in subsection (yy)(2)),; and
				(2)in subsection
			 (yy)—
					(A)in the heading, by
			 adding ; Pre-Diabetes at the end; and
					(B)by adding at the
			 end the following new paragraph:
						
							(4)The term pre-diabetes
				means a condition of impaired fasting glucose or impaired glucose tolerance
				identified by a blood glucose level that is higher than normal, but not so high
				as to indicate actual
				diabetes.
							.
					(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2014.
			
